          Case 2:18-cr-00422-SPL Document 447 Filed 01/24/19 Page 1 of 4

     WO

 1
 2
 3
 4
 5
 6                          IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8                                              )   No. CR-18-00422-PHX-SPL
      United States of America,
 9                                              )
                                                )
                          Plaintiff,            )   ORDER
10                                              )
      vs.
11                                              )
                                                )
      Michael Lacey, et al.,                    )
12                                              )
13                        Defendants.           )
                                                )
14                                              )

15            Before the Court is Defendant Michael Lacey’s (“Lacey”) Motion for Release of
16   Funds Unrelated to Backpage and Request for Expedited Relief (Doc. 385) (the “Motion
17   for Release of Funds”) and Lacey’s Motion to Strike the Government’s Untimely
18   Opposition to His Motion for Release of Funds Unrelated to Backpage and Request for
19   Expedited Relief (Doc. 415) (the “Motion to Strike”). The Motion for Release of Funds
20   was fully briefed on December 11, 2018. (Docs. 412, 424) The Motion to Strike was fully
21   briefed on December 21, 2018. (Docs. 423, 426) The Court’s ruling is as follows.
22   I.       Background
23            On March 28, 2018, a federal grand jury returned a ninety-three count indictment
24   against several Defendants, including Lacey, alleging that the Defendants engaged in
25   various crimes related to the operation of the website Backpage.com, including conspiracy,
26   facilitating prostitution, and money laundering. (Doc. 3) The indictment also includes
27   forfeiture allegations.1 On April 26, 2018, the U.S. District Court for the Central District
28            1
                  On July 25, 2018, the grand jury returned a 100-count superseding indictment
       Case 2:18-cr-00422-SPL Document 447 Filed 01/24/19 Page 2 of 4




 1   of California issued seizure warrants for certain of Lacey’s accounts with the Republic
 2   Bank of Arizona ending in x2485, x1897, and x3126. (Doc. 412 at 2; Doc. 385 at 1)
 3          On November 16, 2018, Lacey filed the Motion for Release of Funds seeking an
 4   order from the Court providing equitable relief from the seizure warrants issued by the
 5   Central District of California. (Doc. 385) On December 3, 2018, Lacey filed a Notice of
 6   Government’s Non-Opposition to the Motion for Release of Funds. (Doc. 403) On
 7   December 11, 2018, the Government filed its response to the Motion for Release of Funds
 8   (Doc. 412), and Lacey filed the Motion to Strike, citing the response as untimely. (Doc.
 9   415)
10   II.    Motion to Strike
11          Lacey filed the Motion to Strike seeking to strike the Government’s response to his
12   Motion for Release of Funds because the response was filed more than fourteen days after
13   service of the Motion for Release of Funds, as required by Local Rule of Civil Procedure
14   7.2(c). LRCrim 12.1; (Doc. 415 at 5). In response, the Government argues that its response
15   was timely because the Motion for Release of Funds is essentially a motion pursuant to
16   Federal Rule of Criminal Procedure 41(g), which would allow the Government 60 days to
17   respond. (Doc. 423 at 2)
18          The decision to grant or deny a motion to strike is within the Court’s discretion.
19   Sunburst Minerals, LLC v. Emerald Copper Corp., 300 F. Supp. 3d 1056, 1059 (D. Ariz.
20   2018); LRCiv 7.2(i) (stating that the Court may, but is not required to, dispose of the motion
21   summarily). A court may deny a motion to strike for untimely filing upon a finding of
22   excusable neglect. Stewart v. Unknown Bezy, 473 F. App’x 752, 753 (9th Cir. 2012). To
23   determine whether a party’s failure to meet a deadline constitutes excusable neglect, courts
24   must apply a four-factor equitable test, examining: (1) the danger of prejudice to the
25   opposing party; (2) the length of the delay and its potential impact on the proceedings; (3)
26   the reason for the delay; and (4) whether the movant acted in good faith. Ahanchian v.
27   Xenon Pictures, Inc., 624 F.3d 1253, 1261 (9th Cir. 2010).
28   against the Defendants. (Doc. 230)

                                                   2
      Case 2:18-cr-00422-SPL Document 447 Filed 01/24/19 Page 3 of 4




 1          At this time, the Court declines to exercise its discretion to strike the Government’s
 2   response. First, the Court does not find that the Defendant suffered any prejudice from the
 3   untimely filing, and the Defendant did not identify any prejudice in his pleadings. Second,
 4   the delay had no impact on the Court’s timing in considering the Motion for Release of
 5   Funds or any potential impact on the proceedings in this case. The Court finds that the
 6   Government’s reason for the untimely filing was plausible, as the Motion for Release of
 7   Funds could easily be identified as a motion pursuant to FRCRP 41(g), despite the fact that
 8   the Court declines to address that issue at this time. Finally, the Court does not find any
 9   evidence that either party acted in bad faith. Accordingly, the Court finds that the
10   Government has demonstrated excusable neglect for its untimely filing, and the Motion to
11   Strike is denied. The Court cautions the parties that this exercise of discretion will not
12   excuse untimely filings in the future.
13   III.   Motion for Release of Funds
14          Lacey also seeks an order from the Court releasing the funds held in three bank
15   accounts identified as “Republic Bank accounts ending in 2485, 1897, and 3126.” (Doc.
16   385 at 1) The seizure warrants freezing these accounts were issued by the Central District
17   of California. (Doc. 424 at 6) At a hearing held on November 16, 2018, the Court declined
18   to disrupt the seizure warrants issued by the Central District of California when similar
19   challenges were brought by other Defendants (Docs. 360, 365, 376), and the Court found
20   that the Defendants had a sufficient legal remedy for any challenges to the seizure warrants
21   issued by the Central District of California in that district. (Doc. 401 at 56, 57–58, 59)
22          Lacey argues that the Court’s prior Order is distinguishable from the present Motion
23   for Release of Funds because he is not challenging the issuance, authorization or
24   enforcement of the seizure warrants. (Doc. 424 at 6) Instead, Lacey argues that the Motion
25   for Release of Funds is seeking equitable relief from the seizure warrants in the form of
26   releasing the funds that are being restricted by the warrants. (Doc. 424 at 6) However,
27   Lacey has not provided the Court with any precedent or persuasive argument for why he
28   cannot seek the requested equitable relief in the Central District of California. Quite


                                                   3
       Case 2:18-cr-00422-SPL Document 447 Filed 01/24/19 Page 4 of 4




 1   strangely, Lacey admits that “an Application and Motion” challenging the seizure warrants
 2   at issue are presently being litigated before the Central District of California. (Doc. 424 at
 3   8–9, stating “[w]hile the parties continue to litigate the Application and Motion in the
 4   Central District of California, the government’s handling of that litigation demonstrates
 5   that this Motion should not face the same fate . . . .”) Therefore, as discussed in the Court’s
 6   previous Order, the Court finds that any legal or equitable relief from the warrants issued
 7   by the Central District of California is properly sought in that district.2 The Court declines
 8   to exercise its jurisdiction to provide equitable relief from seizure warrants issued by
 9   another court where the Defendant is able to seek relief from the rendering court.3
10   Accordingly,
11           IT IS ORDERED that Defendant’s Motion for Release of Funds Unrelated to
12   Backpage and Request for Expedited Relief (Doc. 385) is denied; and
13           IT IS FURTHER ORDERED that Defendant’s Motion to Strike the Government’s
14   Untimely Opposition to His Motion for Release of Funds Unrelated to Backpage and
15   Request for Expedited Relief (Doc. 415) is denied.
16           Dated this 24th day of January, 2019.
17                                                           Honorable Steven P. Logan
                                                             United States District Judge
18
19
20
21
22
23
24           2
               It is well settled that a court should rarely interfere with the order of another court, as any
     such interference usurps the power of the rendering court. Although courts have held that justice
25   may occasionally demand this type of interference, the identification of those rare situations is
     committed to the sound discretion of the district court. Ord v. United States, 8 F. App’x 852 (9th
26   Cir. 2001); Treadaway v. Acad. of Motion Picture Arts & Scis., 783 F.2d 1418 (9th Cir. 1986).
             3
                The Ninth Circuit Court of Appeals has held that considerations of comity and orderly
27   administration of justice demand that the non-rendering court should decline jurisdiction of an
     action and remand parties for their relief to the rendering court. Delson Grp., Inc. v. GSM Ass’n,
28   570 F. App’x 690 (9th Cir. 2014).

                                                        4
